Citation Nr: 0923965	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  07-38 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Madison, 
Wisconsin


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical treatment provided on August 21, 2007, at Moundview 
Memorial Hospital and Clinic in Friendship, Wisconsin.


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2007 decision of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Madison, Wisconsin, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board notes that on his December 2007 Substantive Appeal 
(VA Form 9) the Veteran requested a BVA hearing at a local VA 
office.  However, in a statement filed later that same month, 
the Veteran indicated that he did not want a BVA hearing.  
Accordingly, the Board sent the Veteran a letter, dated in 
May 2009, to clarify whether or not the Veteran wanted a 
hearing.  The Veteran did not respond within 30 days of the 
date of the letter.  Therefore, the Board will consider the 
veteran's request for a hearing as withdrawn.  38 C.F.R. § 
20.704(d) (2008). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2. The Veteran has no service-connected disabilities.

3. On August 21, 2007, the Veteran received private medical 
care for urinary retention from a prostate biopsy at 
Moundview Memorial Hospital and Clinic in Friendship, 
Wisconsin.  He was discharged from the hospital on the same 
day.

4.  Payment or reimbursement of the cost of the private 
medical care received on August 21, 2007, was not authorized 
in advance by VA.

5.  A VA facility was feasibly available at the time of the 
private medical care on August 21, 2007.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by Moundview Memorial Hospital and Clinic 
in Friendship, Wisconsin, on August 21, 2007, have not been 
met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 
17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).  

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with notice prior to the initial decision 
in October 2007.  Nevertheless, the RO did send the Veteran a 
letter in November 2007, which did inform him about the 
division of responsibilities in obtaining the evidence.  As 
is explained below, the Board finds that any defect with 
respect to the timing of the notice requirement was harmless 
error.

In this regard, the Board notes that, while notice provided 
to the Veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the Veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Prejudicial 
error occurs in the context of VCAA notice only when such 
error affects "the essential fairness of an adjudication" 
or "has the natural effect of producing prejudice."  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Appellants 
must generally identify "with considerable specificity": 
(1) how the VCAA notice was defective; (2) what evidence the 
appellant would have provided or requested that VA obtain had 
VA fulfilled its notice obligations; and (3) how the lack of 
notice and evidence affected the essential fairness of the 
adjudication.  Mayfield, supra; see also Shinseki v. Sanders, 
556 U.S. ___, No. 07-1209 (2009) (holding that a party 
alleging defective VCAA notice has the burden of showing how 
the defective notice was harmful).

In this case, the Veteran has not alleged any prejudice 
resulting from inadequate VCAA notice.  Moreover, the record 
establishes that the Veteran has demonstrated actual 
knowledge of what was required to substantiate his claim.  In 
this regard, in his November 2007 notice of disagreement 
(NOD), the Veteran stated that he felt he met all of the 
criteria, and stated that he "needed help fast" and tried 
to drive to the Madison VAMC, "but had to turn back after 
just a few miles."  Furthermore, the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the Veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, because the claim in this case is governed by the 
provisions of Chapter 17 of Title 38 of the United States 
Code, the law pertaining to the duty to notify and to assist 
and its implementing regulations are not applicable to such 
claims.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that such law is not controlling in 
these matters, as explained above, the Board has reviewed the 
case for purposes of ascertaining that the appellant has had 
a fair opportunity to present arguments and evidence in 
support of his claim for payment or reimbursement of medical 
expenses.

The Board notes that the relevant and probative evidence 
consists of evidence regarding the Veteran's entitlement to 
reimbursement or payment of the cost of private medical care.  
That evidence, including the Veteran's private medical 
records, is associated with the claims file.  Moreover, the 
Veteran has not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
Veteran's appeal has been obtained.  Every possible avenue of 
assistance has been explored, and the Veteran has had ample 
notice of what might be required or helpful to establish his 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).  
Simply put, the record is complete regarding the claim for 
reimbursement or payment of the cost of private medical care 
and that matter is ready for appellate review.

In short, the Board concludes from that review that the 
requirements for the fair development of the appeal have been 
met in this case.  There is no outstanding evidence, and this 
case does not turn on a medical question for which an opinion 
would be necessary.


LAW AND ANALYSIS

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001).  In this case, the service rendered 
occurred after the effective date of the "Millennium Bill 
Act."

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those Veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be 
eligible for payment or reimbursement for emergency services 
for non- service connected conditions in non-VA facilities, 
the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health;

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson;

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the Veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, 
the Veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment;

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the Veteran 
or provider against a third party for payment of such 
treatment; and

(i) The Veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided.  
38 C.F.R. § 17.1002.

There are essentially two avenues for obtaining payment or 
reimbursement of the expenses of private medical care, 38 
U.S.C.A. §§ 1725 and 1728.  Under 38 U.S.C.A. § 1728, the law 
provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized including transportation may be paid on the basis 
of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were 
rendered to a Veteran in need of such care or services: 

(1) For an adjudicated service-connected 
disability; 

(2) For nonservice- connected disabilities 
associated with and held to be aggravating an 
adjudicated service-connected disability; 

(3) For any disability of a Veteran who has a total 
disability permanent in nature, resulting from a 
service- connected disability;

(4) For any illness, injury or dental condition in 
the case of a Veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. § Chapter 
31 and who is medically determined to be in need of 
hospital care or medical services for reasons set 
forth in 38 C.F.R. § 17.48(j); and

(b) Care and services not previously authorized were 
rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; 
see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Board notes that on October 10, 2008, S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008, was signed by the President.  This bill makes 
various changes to Veteran's mental health care and also 
addresses other health care related matters.  Relevant to the 
instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 
to make mandatory as opposed to discretionary the 
reimbursement of the reasonable value of emergency treatment 
of an "eligible" Veteran furnished by a non-VA facility, if 
all of the pertinent criteria outlined above are otherwise 
satisfied.  See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, ___ 
Stat. ___ (2008).  Additionally, this amendment added a 
provision, which essentially expands one of the criteria that 
defines the meaning of "emergency treatment" to include 
treatment rendered until such time as the Veteran can be 
transferred safely to a VA facility or other Federal facility 
and such facility is capable of accepting such transfer; or . 
. . such time as a Department facility or other Federal 
facility accepts such transfer if: (I) at the time the 
Veteran could have been transferred safely to a Department 
facility or other Federal facility, no Department facility or 
other Federal facility agreed to accept such transfer; and 
(II) the non-Department facility in which such medical care 
or services was furnished made and documented reasonable 
attempts to transfer the Veteran to a Department facility or 
other Federal facility.

The Board will consider and apply the amended version of 38 
U.S.C.A. §§ 1725 and 1728, which are more favorable to the 
claimant because they liberalize the law by mandating 
reimbursement and expanding the definition of emergency 
treatment.

At the outset, the Board notes that the Veteran has not 
alleged that VA contracted with Moundview Memorial Hospital 
and Clinic for his medical treatment, and there is no 
indication that VA authorization was obtained prior to this 
particular admission, or within 72 hours thereafter, for the 
medical services provided to the Veteran for which he is now 
seeking payment or reimbursement.  Accordingly, the Board 
finds that prior authorization for the private medical 
treatment received on August 21, 2007, was not obtained.  
Thus, the issue on appeal must be decided in light of the 
requirements for reimbursement or payment for medical 
expenses incurred without prior authorization from VA.

In this case, the Veteran does not meet all of the criteria 
of 38 C.F.R. § 17.120(a).  The Veteran's treatment at 
Moundview Memorial Hospital and Clinic was not for a service-
connected disability.  In this regard, the Board notes that 
service connection has not been established for any 
disability, and the Veteran was treated on August 21, 2007, 
for urinary retention from a biopsy.  Consequently, the 
treatment was also not for a non-service- connected 
disability having aggravated a service-connected disability.  
Similarly, that treatment was not provided pursuant to any 
disability for a Veteran who has a total disability permanent 
in nature resulting from a service- connected disability.  
Additionally, there is no evidence that the Veteran is 
participating in a rehabilitation program.  The provisions in 
38 C.F.R. § 17.120 are conjunctive, not disjunctive.  See 
Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the 
conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met); cf. 
Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive 
"or" requirement must be met in order for an increased 
rating to be assigned).  Thus, the Board need not address (b) 
and (c), although these criteria will be discussed in more 
detail below in the context of entitlement under 38 U.S.C.A. 
§ 1725.  Accordingly, a favorable resolution of the claim is 
not warranted under 38 U.S.C.A. § 1728.

Under the primary avenue of possible entitlement in this 
case, the criteria for payment or reimbursement for emergency 
service in non-VA facilities under 38 U.S.C.A. § 1725 
includes the requirement that the services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  An emergency is defined as "a 
sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action."  Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994) (citations omitted) 
(emphasis in original).  The Board notes that 38 C.F.R. § 
17.1002, one of the regulations implementing the Veterans 
Millennium Health Care and Benefits Act, also defines 
emergency services.  See 38 C.F.R. § 17.1002(b).  Although 
certainly not a binding definition when considering 
reimbursement under 38 C.F.R. § 17.120, it does provide a 
frame of reference.

Under 38 C.F.R. § 17.1002, emergency services exist where 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, and the regulation indicates that this 
standard is met if there is an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
that a prudent lay person who possesses an average knowledge 
of health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

The regulations do not require that a Veteran's treatment 
actually be proven emergent from a purely medical standpoint 
in order to qualify for payment or reimbursement under 38 
U.S.C.A. § 1725.  Rather, it need only be demonstrated that 
the initial evaluation and treatment was for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.

In this case, the private medical records do not establish 
that the medical treatment at issue provided was emergent.  
The private medical records indicate that the Veteran sought 
treatment after having increasing difficulty voiding after a 
prostate biopsy.  He reported that his lower abdomen was 
uncomfortable and swollen.  Following further examination, 
the Veteran was assessed as having acute urinary retention, 
relieved by catheterization.  He was noted to have felt more 
comfortable after this.  His urinalysis testing was normal, 
and he was discharged that same day with medication.  As 
previously noted, the Veteran's treatment does not need to be 
actually proven emergent, but rather it is sufficient that 
the initial evaluation be for symptoms of sufficient severity 
that a prudent lay person would reasonably expect that 
medical attention was necessary.  Based on the foregoing, the 
Board concludes that the Veteran was not treated for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.

Moreover, even if the Veteran's treatment was emergent, the 
other pertinent inquiry in this case is, under 38 C.F.R. § 
17.1002(c), whether a VA or other Federal facility/provider 
was not feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a prudent 
layperson.  "Feasibly available" is not defined in the 
relevant statute or regulation.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 
17.53, also for application, state that a VA facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, 
a VA facility would not be feasibly available if there were 
evidence establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  See 38 C.F.R. § 
17.1002(c).

In this case, the evidence of record does not establish that 
a VA medical facility was not feasibly available to provide 
the Veteran with medical treatment on August 21, 2007.  The 
Veteran has contended that he felt that he needed immediate 
treatment, and that he tried to drive to the nearest VA 
facility, but had to turn back after just a few miles to go 
to a closer private facility.  It was determined that the 
closest VAMC was 32 miles away.

Nevertheless, the VA physician who reviewed the evidence of 
record indicated that the medical condition did not prevent 
the Veteran from traveling to the nearest VA medical 
facility.  The physician also noted that VA facilities were 
feasibly available to provide the services.  There is no 
competent medical evidence of record indicating that VA or 
other Federal facilities were not feasibly available and that 
an attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.

Moreover, the private medical records obtained from Moundview 
Memorial Hospital and Clinic did not indicate that VA was 
ever contacted.  The Board notes that no reimbursement or 
payment of services not previously authorized will be made 
when such treatment was procured through private sources in 
preference to available Government facilities.  38 C.F.R. § 
17.130 (2008).

Based on the foregoing, the Board concludes that a VA medical 
facility was feasibly available to provide the treatment in 
question.  Accordingly, the Board must find that the Veteran 
is not eligible to receive reimbursement for the reasonable 
value of the treatment in question under the provisions of 
38 U.S.C.A. § 1725.  For these reasons and bases, the 
preponderance of the evidence is against the Veteran's claim, 
and there is no reasonable doubt to resolve in his favor.  
Accordingly, the Veteran's claim must be denied.  38 C.F.R. 
§§ 3.102, 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

The Board recognizes that there are financial difficulties 
that arise from unexpected medical expenses.  However, while 
the Board is sympathetic toward the Veteran, it is bound by 
the law, and this decision is dictated by the relevant 
statutes and regulations.  As the evidence of record shows 
that a VA facility was feasibly available, the Board is 
without authority to grant benefits.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical services provided by Moundview Memorial Hospital and 
Clinic in Friendship, Wisconsin, on August 21, 2007, is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


